FILED
                                                                                     Dec 15 2017, 8:35 am

                                                                                         CLERK
                                                                                     Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Brittany M. Wilson                                        J. David Agnew
      Wilson & Semones                                          Claire Lorch Hagedorn
      Jeffersonville, Indiana                                   Lorch Naville Ward LLC
                                                                New Albany, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      J.R. and C.R.,                                            December 15, 2017
      Appellants,                                               Court of Appeals Case No.
                                                                31A04-1706-DC-1284
              v.                                                Appeal from the Harrison Circuit
                                                                Court
      S.P. and D.P.,                                            The Honorable John T. Evans,
      Appellees.                                                Judge
                                                                Trial Court Cause No.
                                                                31C01-1703-DC-48



      Pyle, Judge.


                                        Statement of the Case
[1]   C.R. (“Biological Mother”) and her husband, J.R., (“her husband”) appeal the

      trial court’s grant of S.P. (“Father”) and D.P.’s (“Mother”) (collectively

      “Parents”) motion to dismiss a custody action in which Biological Mother and

      her husband sought to obtain custody of A.P. (“A.P.”) thirteen years after

      Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017                      Page 1 of 7
      Biological Mother had voluntarily relinquished her parental rights to A.P. and

      had consented to A.P.’s adoption. Concluding that the trial court did not err in

      granting the Parents’ motion to dismiss, we affirm the trial court’s judgment.


[2]   We affirm.


                                                      Issue
              The sole issue for our review is whether the trial court erred in
              granting the Parents’ motion to dismiss.


                                                      Facts
[3]   A.P. was born in December 2003. The day after A.P.’s birth, Biological

      Mother signed a Consent to Adoption wherein she consented to A.P.’s

      adoption, waived notice of all proceedings connected to the adoption, and

      voluntarily relinquished “all maternal rights, including the care, custody and

      control with regard to said child.” (App. 17). Four days later, Mother and

      Father filed a petition to adopt A.P. The adoption was finalized in March

      2004. Parents and Biological Mother did not enter into any agreement

      regarding post-adoption contact between Biological Mother and A.P.


[4]   Thirteen years later, in February 2017, Biological Mother and her husband filed

      a petition seeking custody of A.P. The petition alleged that they were seeking

      custody of A.P. pursuant to INDIANA CODE § 31-17-2-3, which provides that a

      “child custody proceeding is commenced in the court by . . . a person other than

      a parent by filing a petition seeking a determination of custody of the child.”

      The petition further alleged that Biological Mother and her husband had been

      Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017   Page 2 of 7
      in contact with A.P. and had learned that there were conflicts between A.P. and

      Parents. Biological Mother and her husband also believed that Parents were

      planning to relocate with A.P. Biological Mother and her husband alleged that,

      based upon the conflicts and possible relocation, a change in custody was in

      A.P.’s best interests.


[5]   In March 2017, Parents filed a motion to dismiss Biological Mother and her

      husband’s custody petition pursuant to Indiana Trial Rule 12(B)(6) for failure to

      state a claim upon which relief could be granted. Parents specifically alleged

      that Biological Mother had consented to the adoption and had voluntarily

      relinquished her parental rights in 2003. Further, Parents pointed out that the

      parties had not entered into a post-adoption visitation agreement either before

      or after finalizing the adoption.


[6]   The trial court granted the Parents’ motion to dismiss after a hearing.

      Specifically, the trial court’s order provides in relevant part as follows:


              (7) [Biological Mother’s] parental rights to [A.P.] were
              terminated as a result of [Parents’] adoption of [A.P.]. No post-
              adoption contact privileges were awarded to [Biological Mother]
              as might have been according to Indiana Statute, I.C. [§] 31-19-
              16-2.


              (8) [Biological Mother] cannot regain custody of [A.P.] from the
              [Parents] under the guise of a non-parent third party. . . . The
              rights as between [Biological Mother] on the one hand and
              [Parents] on the other, concerning the custody of [A.P.] have
              been litigated and a final order of adoption entered. [Biological



      Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017   Page 3 of 7
              Mother] did not avail herself of the sole method of obtaining
              contact with [A.P.] post adoption.


      (App. 40). Biological Mother and her husband now appeal.


                                                   Decision
[7]   Biological Mother and her husband argue that the trial court erred in granting

      Parents’ motion to dismiss for failure to state a claim pursuant to Indiana Trial

      Rule 12(B)(6). The standard of review of a trial court’s grant of a motion to

      dismiss for failure to state a claim under Indiana Trial Rule 12(B)(6) is de novo.

      Sims v. Beamer, 757 N.E.2d 1021, 1024 (Ind. Ct. App. 2001). We do not defer

      to the trial court’s decision because deciding a motion to dismiss based upon

      failure to state a claim involves a pure question of law. Id. “A motion to

      dismiss under Rule 12(B)(6) tests the legal sufficiency of a complaint: that is,

      whether the allegations in the complaint establish any set of circumstances

      under which a plaintiff would be entitled to relief.” Trail v. Boys & Girls Clubs of

      Northwest Ind., 845 N.E.2d 130, 134 (Ind. 2006). “Thus, while we do not test

      the sufficiency of the facts alleged with regards to their adequacy to provide

      recovery, we do test their sufficiency with regards to whether or not they have

      stated some factual scenario in which a legally actionable injury has occurred.”

      Id.


[8]   Biological Mother and her husband contend that INDIANA CODE § 31-17-2-3

      provided them with “the ability to commence a custody action” to obtain

      custody of A.P. (Appellants’ Br. 6). INDIANA CODE § 31-17-2-3 provides that a


      Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017   Page 4 of 7
       “child custody proceeding is commenced in the court by . . . a person other than

       a parent by filing a petition seeking a determination of custody of the child.”

       The Indiana Supreme Court has explained that the “reference to ‘a person other

       than a parent’ is interpreted in its plain meaning.” In re the Custody of M.B., 51
N.E.3d 230, 233 (Ind. 2016). Parents, however, respond that this statute does

       not apply in this case because “[a]s a matter of law, Biological Mother has

       forfeited her right to challenge custody of [A.P.]” (Appellees’ Br. 10). We

       agree with Parents.


[9]    First, INDIANA CODE § 31-19-15-1 provides that “if the biological parents of an

       adopted person are alive, the biological parents are . . . divested of all rights

       with respect to the child, and the parent-child relationship is terminated after

       the adoption unless the parent-child relationship was terminated by an earlier

       court action, operation of law, or otherwise.” This Court has previously

       explained that the purpose of this statute “is to shield the adoptive family from

       unnecessary instability and uncertainty arising from unwanted intrusions by the

       child’s biological family.” In re Adoption of K.S.P., 804 N.E.2d 1253, 1257 (Ind.

       Ct. App. 2004).


[10]   Further, case law is clear that in an adoption proceeding, the parental rights of

       the biological parents are irretrievably terminated once the decree of adoption

       has been entered. Schmitter v. Fawley, 929 N.E.2d 859, 861 (Ind. Ct. App.

       2010). A decree of adoption severs forever every part of the biological parent

       and child relationship. Id. Specifically, adoption severs the child entirely from



       Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017   Page 5 of 7
       its own family tree and engrafts it upon that of another. Id. For all legal and

       practical purposes, the child is the same as dead to its biological parents. Id.


[11]   In light of this persuasive statutory and case law, Biological Mother’s parent-

       child relationship with A.P. was irretrievably terminated when the decree of

       adoption was entered in March 2004. At that time, Biological Mother was

       divested of all rights with respect to A.P.1 We agree with the trial court that




       1
        There is one specific and significant exception to the general rule of total divesture of a birth parent’s rights,
       which demonstrates that the post-adoption rights of birth parents differ significantly from those of other
       parties. In re Visitation of A.R., 723 N.E.2d 476, 479 (Ind. Ct. App. 2000). Specifically, this Court has
       explained that INDIANA CODE § 31-19-16-2 provides the exclusive means by which a birth parent may acquire
       post-adoption visitation rights. Id. That statute provides as follows:
                A court may grant postadoption contact privileges if:

                         (1) the court determines that the best interests of the child would be served by
                         granting postadoption contact privileges;
                         (2) the child is at least two (2) years of age and the court finds that there is a
                         significant emotional attachment between the child and the birth parent;
                         (3) each adoptive parent consents to the granting of postadoption contact
                         privileges;
                         (4) the adoptive parents and the birth parents:
                                    (A) execute a postadoption contact agreement; and
                                    (B) file the agreement with the court;
                         (5) the licensed child placing agency sponsoring the adoption and the child's
                         court appointed special advocate or guardian ad litem appointed under IC 31-32-
                         3 recommends to the court the postadoption contact agreement, or if there is no
                         licensed child placing agency sponsoring the adoption, the local office or other
                         agency that prepared an adoption report under IC 31-19-8-5 is informed of the
                         contents of the postadoption contact agreement and comments on the agreement
                         in the agency's report to the court;
                         (6) consent to postadoption contact is obtained from the child if the child is at
                         least twelve (12) years of age; and
                         (7) the postadoption contact agreement is approved by the court.

       Because there was no such agreement in this case, Biological Mother was clearly divested of all rights with
       respect to A.P. in March 2004.




       Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017                           Page 6 of 7
       Biological Mother cannot now circumvent this law “under the guise of a non-

       parent third party.” (App. 40). See A.R., 723 N.E.2d at 479 (holding that after

       consenting to the adoption, biological mother could not circumvent the law by

       seeking visitation as a non-parent third party). Additionally, the acceptance of

       Biological Mother’s argument would lead to a patently absurd result in this case

       and potentially in many others. Under her argument, all parents who had

       either voluntarily relinquished their parental rights or had those rights

       involuntarily terminated could use INDIANA CODE § 31-17-2-3 to potentially

       revive those previously divested rights. This would create the “unnecessary

       instability and uncertainty” that INDIANA CODE § 31-19-15-1 was enacted to

       prevent. Further, in this case, it would also be absurd to allow Biological

       Mother to use her husband to revive these divested rights. Accordingly, the

       trial court did not err in granting Parents’ motion to dismiss.


[12]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Opinion 31A04-1706-DC-1284 | December 15, 2017   Page 7 of 7